Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) and Species 1 (Figures 1-9D) in the reply filed on 7/6/2022 is acknowledged. In the reply, Applicant indicated that claims 1-6 and 9 read on elected Species 1. However, upon further consideration of the claims, it appears that claim 6 is directed to a non-elected species since claim 6 defines slope sections extending along the summits. Applicant’s disclosure only describes slope sections S relating to Figures 11-13 (non-elected Species 2). Therefore, claims 6-8 and 10-11 are withdrawn from consideration at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the limitation “phases of the protrusions being alternately arranged in the predetermined direction within the adjacent protrusion rows” since it is unclear what is being referred to by “phases” of the protrusions. For examination purpose, Examiner interprets the limitation as “heights of the protrusions being alternately arranged in the predetermined direction within the adjacent protrusion rows” since the heights of the protrusions are arranged within adjacent rows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Okuma (US 2015/0175307) in view of Fuji (JP H4-156847).
Regarding claim 1, Okuma discloses a storage box (at 10 in Fig. 3A) capable of containing therein a columnar hollow injection-solution container, the storage box including: a case opening (at 13a) at a top end thereof; and a mounting section (at 14) provided in the vicinity of a lower end of the case, and capable of mounting a injection-solution container thereon, the mounting section including a wavy section (at 17) at the upper surface thereof, the wavy section including mountain parts (at A) and valley parts (at B) alternately positioned in a predetermined direction. Okuma discloses the claimed invention except for the protrusion rows arranged along summits of the mountain parts.
However, Fuji teaches a case (at 11 in Figs. 1-5) having a mounting section (at 12) comprising protrusion rows (at 18 – See Figs, 3-4) including a plurality of protrusions each upwardly extending from an upper surface of the mounting section in a predetermined direction, phases of the protrusions being alternately arranged in a predetermined direction within the adjacent protrusion rows (See Fig. 3), for the purpose of ensuring that objects (e.g. 21) thrown in any posture into the case are caused to take a laid-down posture. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the mounting section of Okuma with protrusion rows as taught by Fuji in order to ensure that objects thrown in any posture into the case are caused to take a laid-down posture for ensuring proper protection of the objects.
Regarding claim 2, Okuma-Fuji discloses each of the protrusions is shaped to be wavy or mountain-like when viewed in a direction perpendicular to the predetermined direction.
Regarding claim 4, Okuma discloses the case is open at a 34F190011US lower end thereof, the mounting section being slidable in the predetermined direction to open and close the open lower end of the case (See Figs. 3A-3B of Okuma).
Regarding claim 5, Okuma discloses the case includes extending lower ends (at 21) fittable into the valley parts, the mounting section sliding with the valley parts being almost fit into the extending lower ends.
Regarding claim 9, Okuma-Fuji discloses each of the protrusion row is shaped to be a range of mountains comprising a plurality of mountains positioned in the predetermined direction, when viewed in a direction perpendicular to the predetermined direction.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735